Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION   
Information Disclosure Statement
2.	The information Disclosure Statements (IDS) filed 2/15/2019 and 7/15/2019 have been considered.
Improper Abstract
3.    	The abstract must be as concise as the disclosure permits, preferably not exceeding 150 words in length. The language should be clear and concise should not repeat information given in the title or in the claims body. It should avoid using phrases, e.g., “Embodiments include….” The present disclosure …, “It is an object of the present invention…” etc. See MPEP § 608.01(b) and 37 C.F.R. 1.438.  The purpose of the abstract is to enable the Office and the public generally to determine quickly from a cursory inspection the nature and gist of the technical disclosure. See MPEP § 608.01(b) and 37 C.F.R. 1.72.  Appropriate correction is required.  
Note: The abstract should be labeled with current amendment to distinguish with the previous one.
Specification Objections
4.   	The Application's specification filed 2/15/2019 is objected to because of the following informalities: 

 b.	The paragraph number in the specification under “Summary” section is invalid. The paragraph number should be continued sequentially until the end, e.g. the next paragraph number of [0011] should be sequentially, e.g. [0012] (not [0001]) in page 2 and continuing sequentially, e.g. [0013], [0014], and so on until the end. 
In addition, duplicate paragraphs [0012] in page 5.
Appropriate correction is required.
Note:	Applicant is advised to provide:
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and
A statement that the substitution specification contains no new matter.
            Claim Objections

5. 	Claims 1, 11, and 20 are objected to because of the following informalities:
In claim 1, missing a comma before the word “wherein” in line 20 and missing the word “and” before a second “wherein” in line 21. 
Claims 11 and 20 are also objected to for the same reason as in claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 112 
6. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
a.	The recitation in claims 1, 11 and 20, at steps: “computing one or more statistics of the signal attributes, replicating… ; shifting …” is indefinite. It is unclear whether the step of “replicating… ; shifting…” should be placed before step of “computing one or more statistics…” as shown in figure 3 and in paragraphs [0001], [0003], and [0004] in pages 2-3 of the specification?	
b.	Further, the limitation of “creating a training set wherein the selected set of defects is labeled as nuisance and the generated defects are labeled as defects-of-interest” is indefinite. It is unclear whether creating a training set include a duplicate of the selected set of defects “nuisance” (“replicating” in line 14) and the generated defects “defects-of-interest”?   
c.	Furthermore, the limitation of “training, using training set, a binary classifier in each of the defect population segments” is indefinite. It is unclear whether a training set outside of the defect population segment as recited in lines 15-16?
d.	Moreover, the limitation of “wherein the novel defect bin and real nuisance bin share a classification boundary configured to segregate the defect segment population into the novel defect bin and the real nuisance bin based on a signal attribute strength of each defect” is indefinite. It is unclear whether it means “the novel defect bin and real nuisance bin” configured to segregate OR “a classification boundary” configured to segregate because based on claims 9 and 10, a classification boundary is adjusted … or to update…?
e.	Lastly, the limitation of “based on a signal attribute strength of each defect” (last 2 lines) lacks antecedent basis and indefinite. It is unclear whether this signal attribute refers to “each defect has a signal attribute” in line 4-5 OR it refers to “the signal attribute of defects which is statistically computed in line 12?
	Dependent claims are rejected for the same reason as its respective parent claim.
          Due to number of 35 USC 112 second paragraph rejection, the claims are not sufficient quality to be adequate to understand and thus, the claims have been treated on their merit as the best understood by the Examiner.
Claim Rejections - 35 USC § 101 
8.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 as the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim is analyzed based on the 2019 Revised Patent Subject Matter Eligibility Guidance to determine whether the claim is directed to a judicial exception.  
	Specifically, representative Claim 1 recites:  providing a nuisance bin in a nuisance filter, the nuisance bin including a defect population having a plurality of defects, wherein each defect has a signal 5attribute; partitioning the defect population, using a partition rule, into a defect population partition;  segmenting the defect population partition, using a segmentation rule, into a defect population segment; 10selecting, using a selection rule, from the defect population segment, a selected set of defects including at least two defects; computing one or more statistics of the signal attributes of the defects in the defect population segment; replicating the selected set of defects to yield generated defects;  15shifting, using the one or more statistics, the generated defects outside of the defect population segment; creating a training set wherein the selected set of defects is labeled as nuisance and the generated defects are labeled as defects-of-interest; and training, using the training set, a binary classifier in each of the defect population 20segments wherein the binary classifier includes a novel defect bin and a real nuisance bin, wherein the novel defect bin and real nuisance bin share a classification boundary configured to segregate the defect segment population into the novel defect bin and the real nuisance bin based on a signal attribute strength of each defect.  

	The claim limitation in the abstract idea have been highlighted in bold above, the remaining limitations are “additional elements”
	Under the step 1 of the eligibility analysis, we determine whether the claims are a statutory by considering whether the claim subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (process).
“bold font” above falls into the grouping of subject matter as certain methods of Organizing Human Activity (following rules or instruction) such as: providing, portioning, segmenting, selecting, computing, replicating, shifting, creating, and binary classifier and in addition the grouping of Mathematical relationship or Calculation, such as: computing, replicating, and shifting.  Thus, the step 2A – prong I is Yes.  
	Similar limitations comprise the abstract idea of Claims 11 and 20.
Next, under the Step 2A, Prong II, we consider whether the claim that recites
a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements:
In Claims 1 and 20: using a training set for training that provides insignificant extra-solution activity.
In Claim 11: inspection tool includes emitter, detector, and using training set are conventional equipment are insignificantly extra-solution activity because those are well-understood, routine, conventional activity in the field. In addition, a processor is generic computer component that generates generic computer functions. The recitation of 
In conclusion, the above additional elements, considered individually and in
combination with the other claim elements do not reflect an improvement to other
technology or technical field, and, therefore, do not integrate the judicial exception into a
practical application (Step 2A, Prong II is No). Therefore, the claim is directed to a judicial exception and require further analysis under the Step 2B.
However, the above claim, does not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are generically recited and are well-understood/conventional in a relevant art as evidenced by the prior art of record (Step 2B analysis). The claim, thus, is not patent eligible.
Dependent claims, Claims 2-10 and 12-19 provide additional features/steps which are part of expanded abstract idea of the independent claim (Step 2A, Prong I), recite no additional elements reflecting a practical application (Step 2A, Prong II), and fail a "significantly more" test under the step 2B for the same reasons as discussed with regards to the independent claims. Thus, the dependent claims are also ineligible.
AIA  Statement - 35 USC § 102 & 103  
10. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102 
11. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, 
on sale or otherwise available to the public before the effective filing date of the claimed invention. 

12.	Claims 1, 3-4, 6-12 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Plihal (US 2015/0254832) hereinafter Plihal832 as evidenced by reference NIF’s guide to How Lasers work. 
As per Claims 11, 1, and 20, Plihal832 teaches a system, method, and computer storage medium (CRM) for discovering defects, comprising: an inspection tool ( see [0038] last 2 lines ) comprising: 
      a particle emitter configured to emit particles in a particle beam (a laser of light-based inspection subsystem having an electron beam considered “a particle emitter”, see [0093]-[0094]. It is noted that Energy from light “excites” electrons in atoms of optical materials and they emit light particles called photons as evidenced by the NIF), 
      a stage configured to hold a wafer (Fig 6, wafer 604 disposed on a stage, see [0095] ) in a path of the particle beam emitted by the 20particle emitter (Fig 6, wafer under laser source 606 or electron beam “emitter”, see [0093]-[0094] ) and 
      a detector ( Fig 6, detector 610 ) configured to detect a portion of the particles reflected by the wafer and yield a die image (see [0071], [0096], [0071], where “die” considered multiple semiconductor devices arranged in a wafer and separate into individual devices, see [0005] last 3 lines ); 

25a processor (computer in Figs 5-6) in electronic communication with the inspection tool and the electronic data storage unit configured to (see [0091], [0097] ), for a training wafer ( see [0028] ):  Page 23 of 27078697 00246 Business 17970426v2provide a nuisance bin in a nuisance filter ( Fig 1, classifier 104, e.g. bin 130 or 132 is a nuisance bin, see [0041], [0008] lines 10-11, e.g. nuisance filter as decision trees/classification tree, see [0007] ), the nuisance bin including a defect population having a plurality of defects ( see [0043], [0008] last 3 lines), wherein each defect has a signal 5attribute ( see [0038] last 4 lines );
       partition the defect population, using the partition rule, into a defect 5population partition ( separate different defect types “rules”, see [0027], e.g. separate in different group by ranking, Fig 2, e.g. bin 114 ranking 1, bin 116 ranking 4, see [0039], [0049] ); 
      segmenting the defect population partition, using a segmentation rule, into a defect population segment ( defect classifier identifications “rules”, e.g. Fig 2, subpopulation bin 138 into bins 146 and 148 for DOI bin and other bin as nuisance bin, see [0042], [0064] ); 
     10selecting, using a selection rule, from the defect population segment, a selected set of defects including at least two defects ( randomly “rule” selected sets, see [0046], [0068] ); 
    computing one or more statistics of the signal attributes of the defects in the defect population segment ( Figs 1-3 represent a statistical decision tree, the characteristics is estimated in each bin, see [0026], [0029], [0033], [0038] ); 

15shifting, using the one or more statistics, the generated defects outside of the defect population segment ( e.g. to improve the pure of all lower-ranked DOI bins with nuisance defects going to “shift to” other classifiers, see [0062] );
creating a training set ( defect classifiers can be tuning “auto-constructing” or manually constructed, see [0031] ), wherein the selected set of defects is labeled as nuisance and the generated defects are labeled as defects-of-interest, see [0035], [0037], [0054] ); and 
training, using the training set, a binary classifier in each of the defect population 20segments wherein the binary classifier includes a novel defect bin and a real nuisance bin ( binary classification, i.e. nuisance considered “real nuisance“ and DOI considered “novel defect”, see [0034]-[0035], [0043] ), wherein the novel defect bin and real nuisance bin share a classification boundary configured to segregate the defect segment population into the novel defect bin and the real nuisance bin ( e.g. different cutline “classification boundary” between bins, see [0038], [0043] last 4 lines, [0054] ) based on a signal attribute strength of each defect ( defect attributes such as polarity or energy “signal strength”, see [0038] last 6 lines ). 
  As per Claim 12, Plihal832 teaches the system of claim 11, wherein the particles are photons ( see [0093]-[0094]. It is noted that Energy from light “excites” electrons in atoms of optical materials and they emit light particles called photons as evidenced by the NIF ). 
As per Claims 14 and 3, Plihal832 teaches the system and method 25of claims 11 and 1, wherein the signal attribute includes energy, see [0038], magnitude, spot likeness, or multiple die auto-thresholding offset.  
As per Claims 15 and 4, Plihal832 teaches the system and method 25of claims 11 and 1, wherein the partition rule includes one of a hot spot, a region identification (portions of the trees can be identified, see [0053], bin identification, see [0064], or a care area group having at least one care area.  
 	As per Claims 16 and 6, Plihal832 teaches the system and method 25of claims 11 and 1, wherein the segmentation rule includes forming the defect 5population segments based on an optical image context using diversity sampling in an optical image context space ( different feature space [0008], defects are classified by imaging, referred as “ground truth”, includes other  data or information generated for the defects by the inspection tool, see [0028], [0071], [0096] ).
As per Claims 17 and 7, Plihal832 teaches the system and method 25of claims 11 and 1, wherein the segmentation rule includes design-based grouping or pattern grouping ( fabrication processes involves transferring a pattern from a reticle, [0005] ).  
As per Claim 8, Plihal832 teaches the method of claim 1, wherein the selection rule includes defects-like-me, random 10selection ( randomly selected sets of defects, see [0066] ), or outlier sampling in signal space.  
As per Claims 18 and 9, Plihal832 teaches the system and method 25of claims 11 and 1, wherein the classification boundary is automatically adjusted to minimize a 
As per Claims 19 and 10, Plihal832 teaches the system and method 25of claims 18 and 9, wherein after the classification boundary is automatically adjusted, the classification boundary is manually adjusted by a user (see [0057]-[0058 ) to update the quantity 15of real nuisance in the novel defect bin ( the reliable DOIs have been assigned “updated” while minimizing the number of defects, see [0059]-[0060] ).    
 Claim Rejections - 35 USC § 103
11. 	 The following is a quotation under AIA  of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action.
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


12.	Claims 2 and 13 are rejected under AIA  35 U.S.C. 103 as being obvious over Plihal832 in view of He et al (US 2017/0082555), hereinafter He.
As per Claims 13 and 2, Plihal832 teaches the system and method 25of claims 11 and 1, Plihal832 does not explicitly teach wherein the one or more statistics include a standard deviation or a mean of the signal attributes of the defects in the defect population segment. He teaches the one or more statistics include a standard deviation or a mean of the signal attributes of the defects in the defect population segment ( e.g. intensity based defect attributes, e.g. P1 attributes (energy density P1 and polarity P1, where defect attribute is calculated as standard deviation of the defect pixels in the 
13.	Claim 5 is rejected under AIA  35 U.S.C. 103 as being obvious over Plihal832 in view of Chen et al (US 2017/0076911), hereinafter Chen.
As per Claim 5, Plihal832 teaches the method of claim 4, Plihal832 does not teach wherein the at least one care area is a flexible care area, Chen teaches the at least one care area is a flexible care area ( flexible care area, para 0078, see also para 0077).  It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching Plihal832 having flexible area for the small areas as taught by Chen that would facilitate the computer to detect defects based on the output in the micro care areas in any suitable manner (Chen, para 0079).
Conclusion
14.	The following pertinent prior arts/ prior art of record, such as: US 2016/0258879 of Liang et al – Adaptive Nuisance Filter; US 2015/0262038 of Konuru et al – Creating defect classifiers and nuisance filters; US 2017 /0309008 of Shi et al – Apparatus and methods for predicting wafer-level defect printability; US 2016/0110857 of Plihal et al – Dynamic Binning for diversification and defect discovery.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /LYNDA DINH/ Examiner, Art Unit 2865

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863